Judgment and order affirmed, with costs. All concur, except MeCurn, J., who dissents and votes for reversal and for granting a new trial on the ground that the finding of the jury that Richard Donnelly survived his wife, the decedent, is against the weight of evidence. ' (The judgment is for defendant for no cause of action in an automobile negligence action. The order denies plaintiff’s motion for a new trial. Defendant’s appeal is from that part of the judgment and order which added the affidavit of a juror to the record in the ease.) Present — Taylor, P. J., McCum, Love, Vaughan and Kimball, JJ.